353 F.2d 738
Sue F. GEORGE, Appellant,v.NEW YORK LIFE INSURANCE COMPANY, a Mutual Insurance Company, Appellee.
No. 20067.
United States Court of Appeals Ninth Circuit.
December 20, 1965.

Appeal from the United States District Court for the Eastern District of Washington, Northern Division; Ray McNichols, Judge.
William B. Bantz, of Bantz & Hemovich, Spokane, Wash., for appellant.
Benjamin H. Kizer, Robert E. Stoeve, of Turner, Stoeve & Layman, Spokane, Wash., for respondent.
Before POPE, JERTBERG and BROWNING, Circuit Judges.
PER CURIAM:


1
In this action at law, tried to the court sitting without a jury, the district court made findings in favor of the defendant and entered judgment accordingly. Upon this appeal the contention is that the findings are clearly erroneous and that there was sufficient evidence to establish the claim of the plaintiff.


2
We have examined the record with care and the contentions of the appellant with respect thereto and we are forced to the conclusion that the findings are supported by the evidence, that they are not clearly erroneous, and that the judgment of the court below should be affirmed.


3
It is so ordered.